I am at present of opinion that the objections are good, and that a note drawn in South Carolina cannot be considered here as endorseable unless it be proved to be the law of South Carolina that such notes are assignable. I know, privately, that by the laws of South Carolina such notes are assignable, but I cannot say judicially that they are so unless it were proved. It cannot be proved by parol, because the laws themselves are better evidence, and may be had. As to the express promise that renders the defendant liable to the extent of the principal sum, I am willing, however, that a new trial should be moved for, or the case removed, in order to have further consideration of this point.
Verdict for the principal sum on the express promise, or a new trial was moved for and granted upon the ground of surprise.
NOTE. — Upon the first point, see Kenedy v. Alexander, 2 N.C. 25, and the cases referred to in the note thereto. Where the notice specifies that the deposition will be taken between certain hours of the day, the deposition cannot be read unless it appears to have been taken between the hours specified. Harris v. Yarborough, 15 N.C. 166.
As to the last point, see Murray v. Marsh, post, 290; Arrington v.Coleman, post, 300; Thompson v. Thompson, post, 405; Person v. Davey,5 N.C. 115; Lester v. Zachary, 4 N.C. 50, 380; Welborn v. Younger,10 N.C. 205; Barnes v. Dickinson, 12 N.C. 346.